          Case 2:20-cv-01005-APG-EJY Document 10 Filed 02/24/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRANDIN LEE JOHNSON,                                    Case No.: 2:20-cv-01005-APG-EJY

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                       [ECF No. 8]
 6 QUANISHA HOLLOWAY, et al.,

 7          Defendants

 8         On February 2, 2021, Magistrate Judge Youchah recommended that I dismiss this case

 9 without prejudice due to plaintiff Brandin Lee Johnson’s failure to pay the filing fee or complete

10 an in forma pauperis application. ECF No. 8. Johnson did not file an objection. Thus, I am not

11 obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

12 (requiring district courts to “make a de novo determination of those portions of the report or

13 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328

14 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

15 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

16 original)).

17         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

18 (ECF No. 8) is accepted and this case is dismissed without prejudice.

19         I FURTHER ORDER the clerk of court to close this case.

20         DATED this 24th day of February, 2021.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
